DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 08/26/2022. 

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive as figs. 3-5 of Kim discloses the claimed invention. See rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20160365398.

    PNG
    media_image1.png
    483
    451
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    427
    media_image2.png
    Greyscale

Regarding claim 1, figs. 3-5 of Kim discloses a display device comprising: 
a display including a plurality of light-emitting devices 100 (fig. 2);
a first bank 109a surrounding the display in a plan view (fig. 3); 
a second bank 109b spaced apart from the first bank so as to surround the first bank 109a in a plan view (fig. 3); and 
at least one peripheral line 214s ([0077] A pair of first connection parts (or connectors) 214)  formed below (see fig. showing 214 directly on 101), and intersecting with (see fig. 4), the first bank and the second bank, wherein 
the at least one peripheral line 214 includes a plurality of bends (see fig. 4 showing 4 bends) provided between the first bank and the second bank in a plan view, and 
the plurality of bends do not overlap with the first bank and the second bank (fig. 4).

Regarding claim 12, figs. 3-5 of Kim discloses a display device comprising: 
a display including a plurality of   light-emitting devices; 
a first bank 109a surrounding the display in a plan view (fig. 3); 
a second bank 109b spaced apart from the first bank so as to surround the first bank in a plan view (fig. 3); and
a plurality of peripheral lines 214s ([0077] A pair of first connection parts (or connectors) 214) formed below, and intersecting with, the first bank and the second bank, 
wherein each of the plurality of peripheral lines 214s includes a plurality of bends (see figs. 3-4 and see fig. 4 showing 4 bends) provided in an area between the first bank and the second bank in a plan view, and
the plurality of bends do not overlap with the first bank and the second bank (fig. 4).

Regarding claim 2, fig. 4 of Kim discloses wherein the at least one peripheral line includes a portion shaped into a crank (see fig. 4, P1 and P1 each a crank) between the first bank and the second bank.  

Regarding claim 3, fig. 4 of Kim discloses wherein the at least one peripheral line includes: a trunk P2; 
a branch branching (portion between P1-P2) off the trunk; and 
an intersection, of the trunk and the branch, including the plurality of bends, and the trunk and the branch are provided between the first bank and the second bank in a plan view.  

Regarding claim 4, fig. 3 of Kim discloses wherein the at least one peripheral line is a plurality of peripheral lines, and the plurality of peripheral lines are arranged side-by-side, and the branch of one of the plurality of peripheral lines and the branch of another one of the plurality of peripheral lines are staggered (from left side to right side or vice versa – fig. 3).  

Regarding claim 5, fig. 5 of Kim discloses further comprising an inter-bank insulating film (top portion of 110b on top of 200c and from 200c to top of 110b) thinner than the first bank, provided between the first bank and the second bank, and covering the at least one peripheral line.  

Regarding claim 7, fig. 2 of Kim discloses further comprising: a first inorganic sealing film 320 covering the first bank and the second bank; an organic sealing film 330 provided above the first inorganic sealing film; and a second inorganic sealing film 340 covering the organic sealing film.

Regarding claim 8, fig. 3 of Kim discloses wherein each of the first bank and the second bank is shaped into a frame, and has a corner with a curvature, and the at least one peripheral line includes the plurality of bends between the corners of the first bank and the second bank in a plan view.
  
Regarding claim 9, figs. 3-5 of Kim discloses wherein each of the first bank and the second bank is shaped into a frame, and has a corner with a curvature, and the inter-bank insulating film is provided between the corners of the first bank and the second bank in a plan view to cover lines the at least one peripheral line.  

Regarding claim 10, fig. 2 of Kim discloses further comprising: a plurality of TFTs; and a planarization film 109 provided above the plurality of TFTs and below the plurality of light-emitting devices, wherein the at least one peripheral line is formed in the same layer as the gate electrode (the layer between 106 and 101).  

Regarding claim 11, fig. 2 of Kim discloses wherein each of the first bank and the second bank is at least partially formed in the same layer as the planarization film 109.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.

Regarding claim 6, Kim discloses wherein the inter-bank insulating film is thinner than the second bank, and formed between the first bank and the second bank to cover the at least one peripheral line without any gap (see 110 is without on each as shown in figs. 4-5).  
Kim does not disclose made of resin.
However, par [0086] discloses that organic layers 310 and 330 are formed of at least one of an acrylic resin, a methacrylic resin, polyisoprene, a vinyl resin, an epoxy resin, a urethane resin, a cellulose resin, and a perylene resin.
As such it would have been obvious to form a device of Kim comprising wherein the inter-bank insulating film is made of resin in order to use organic material for applicant processing needs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829